348 S.W.3d 828 (2011)
Deborah WHITEHORN, Claimant/Appellant,
v.
STEAK N SHAKE OPERATIONS, INC., Employer/Respondent, and
Division of Employment Security, Respondent.
No. ED 96159.
Missouri Court of Appeals, Eastern District, Division Two.
September 20, 2011.
Kenneth P. Carp, Clayton, MO, for appellant.
Steak N Shake Operations, Inc., Nashville, TN, pro se
Leah B. Williamson, Jefferson City, MO, for respondents.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.


*829 ORDER
PER CURIAM.
The claimant, Deborah Whitehorn, appeals the decision of the Labor and Industrial Relations Commission disqualifying her from receiving unemployment-compensation benefits on the basis that the employer, Steak N Shake Operations, Inc., discharged her for misconduct connected with her work. We affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The decision of the Commission is affirmed. Rule 84.16(b)(4).